                      Case 1:20-cv-03763-VSB Document 33
                                                      22 Filed 08/13/20
                                                               08/07/20 Page 1 of 2




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                                   JONATHAN PINES
Corporation Counsel                              100 CHURCH STREET                                            Tel.: (212) 356-2082
                                                 NEW YORK, NY 10007                                            Fax: (212) 356-8760
                                                                                                            (correspondence only)
                                                                                                        email: jpines@law.nyc.gov




                                                                      August 7, 2020
                                                                      The hearing on the Order to Show Cause is adjourned to
        Honorable Vernon S. Broderick                                 September 23, 2020, at 10:00 a.m. On or before September
        United States District Judge                                  3, 2020, Defendants are directed to file a letter updating the
        United States Courthouse                                      court as to the accommodations they have made for
        500 Pearl Street                                              Plaintiff's disability. On or before September 14, 2020,
        New York, New York 10007                                      Plaintiff is directed to file a letter indicating whether there
                                                                      remain accommodations that have not been met by
                                                                      Defendants.
                          Re:   Medina v. NYS Div. of Parole
                                20-CV-3763 (VSB)


        Dear Judge Broderick:                                                                                      8/13/2020

                       I am a deputy chief in the General Litigation Division of the New York City Law
        Department, attorney for the City of New York in the above-referenced action. By mere
        happenstance – specifically, by an email from the Office of the Attorney General, alerting the
        New York City Department of Correction’s Legal Office, which in turn apprised me, of the
        pendency of this matter – this Office learned yesterday, for the first time, of the existence of this
        lawsuit, and of the pending order to show cause Your Honor issued on August 2, 2020 (DE #
        17).

                       Prior to receipt of the above-described email, the City was not served with the
        Amended Complaint (DE # 4) nor any Summons; nor the Order of Service dated July 12, 2020
        (DE # 13), that Your Honor issued with instructions to the Clerk of the Court to notify the New
        York City Department of Correction and the Law Department of its issuance, which notification
        was never received by either Department; nor, finally, the Order to Show Cause issued on
        August 2, 2020 (DE # 17) – all of which I learned of only by promptly accessing the Docket,
        triggered by receipt of the Attorney General’s email.

                       Regarding the pending Order to Show Cause, I am informed that that Plaintiff
        made a similar, if not identical, application for preliminary injunctive relief in another matter
        pending in the Southern District, one known to and cited by Your Honor in the July 12th Order of
         Case 1:20-cv-03763-VSB Document 33
                                         22 Filed 08/13/20
                                                  08/07/20 Page 2 of 2




Service – Medina v. Smalls et al., 20 CV 3985, before Judge Katherine Polk Failla. Defendants
in that case, represented by this Office, submitted papers in opposition to Plaintiff’s application
yesterday. (Smalls, id., DE ## 26, 27.) Among other things, Defendants noted in their papers,
and in an accompanying letter to the Court (id., DE # 28), that Plaintiff has already been
provided, and will receive, reasonable accommodations at the North Infirmary Command
(“NIC”) to which he was recently transferred. Plaintiff has yet to file a reply in Smalls.

                Owing to the pendency of proceedings seeking substantially similar relief before
Judge Failla, I would respectfully request that the Court consider rescinding, or at least staying,
the Order to Show Cause in this litigation pending resolution of the motion practice in Medina v.
Smalls.

               I have assigned this matter to Assistant Corporation Counsel Lana Koroleva
(LKorolev@law.nyc.gov). Should Your Honor determine it appropriate to proceed with the
Order to Show Cause in this action, I respectfully request, on behalf of the City Defendant and
Ms. Koroleva, an additional three weeks (i.e., permitting the City Defendant to file responsive
papers by September 3rd) to permit Ms. Koroleva time to become familiar with the facts relevant
to the Amended Complaint, and to submit papers responsive to the pending Order to Show
Cause. Because Plaintiff Pro Se Mr. Medina is incarcerated, I have been unable to consult with
him on these requests.

               On behalf of the City Defendant, and Ms. Koroleva, I thank Your Honor for your
consideration of these matters.

                                                     Very truly yours,


                                                                      /s/
                                                     Jonathan Pines
                                                     Deputy Chief, General Litigation Division

Copy (by mail) to:

Anthony Medina
NYSID: 07982100K
B&C No. 2412000049
Manhattan Detention Complex
125 White Street
New York, NY 10013

Copies to counsel by ECF




                                                2
